48 So.3d 915 (2010)
Jerry Wayne MATTHEWS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-3405.
District Court of Appeal of Florida, Second District.
November 17, 2010.
James Marion Moorman, Public Defender, and Carol J.Y. Wilson, Assistant Public Defender, Bartow, for Appellant.
*916 Bill McCollum, Attorney General, Tallahassee, and Danilo Cruz-Carino, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Jerry Matthews was placed on probation after pleading guilty in two criminal cases. Subsequently affidavits of violation of probation were filed in both cases. Matthews admitted his violations. The court orally imposed a term of 41.25 months' imprisonment in each case and ordered the terms to run concurrently. We affirm the court's decision to revoke Matthews's probations and the sentences it imposed. But we remand with directions to correct the orders of revocation. In each case the order states that the term of imprisonment imposed is 44.25 months. The orders must be corrected to conform to the court's oral pronouncement of sentences and the written sentencing documents, both of which reflect terms of 41.25 months' imprisonment. Matthews need not be present for these corrections.
Affirmed, remanded for correction of probation orders.
CASANUEVA, C.J., and NORTHCUTT and LaROSE, JJ., Concur.